DAVIS, Judge.
Sylvester Warren, Jr., the Former Husband, challenges the order setting child support, the order on rule to show cause, the order establishing parenting plan, the order granting motion for clarification and/or rehearing, and the order denying Former Husband’s motion for rehearing and/or new trial. We affirm the orders as they relate to the trial court’s setting of a time-sharing schedule as part of the modification of the custody arrangement without further comment. We reverse that portion of the trial court’s order setting child support which made findings related to income and expenses that both parties concede were based on evidence not before the court. This concession is supported by the statement of facts prepared and submitted to this court in lieu of transcripts in the record on appeal pursuant to Florida Rule of Appellate Procedure 9.200(b)(4). Therefore we reverse and remand for further proceedings on the issue of modification of child support because competent substantial evidence supporting the award does not exist in the record before this court. See generally G.S.P. v. K.B., 30 So.3d 667, 669 (Fla. 2d DCA 2010).
Affirmed in part, reversed in part, and remanded.
SILBERMAN, C.J. and CASANUEVA, J., Concur.